Exhibit 10.1

 

FEDERATED INVESTORS, INC.

Stock Incentive Plan

 

BONUS RESTRICTED STOCK PROGRAM AWARD AGREEMENT

 

THIS AGREEMENT, made this 4th day of March, 2005 by and between Federated
Investors, Inc. (including its successors and assigns, the “Company”), a
Pennsylvania corporation having its principal place of business in Pittsburgh,
Pennsylvania,

 

A

      N

          D

 

                                         , an employee of the Company (the
“Participant”).

 

Capitalized terms used in this Agreement shall, unless specifically defined
herein, have the respective meanings given to such terms in the Federated
Investors, Inc. Stock Incentive Plan (the “Stock Incentive Plan”).

 

WITNESSETH THAT:

 

WHEREAS, in order to provide incentives to its employees, the Company has
adopted the Stock Incentive Plan under which, among other things, Awards of
Class B Common Stock of the Company, no par value (the “Class B Common Stock”),
can be made to salaried employees; and

 

WHEREAS, the Board Committee has established a Bonus Restricted Stock Program to
pay or allow a Participant to elect to receive part of a discretionary cash
bonus in restricted shares of Class B Common Stock; and

 

WHEREAS, the Participant qualifies for receipt of this Award under the Bonus
Restricted Stock Program; and

 

WHEREAS, subject to the terms and conditions hereafter set forth, by action of
the Board Committee, the Company hereby grants an Award of Class B Common Stock
to Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
herein contained, and intending to be legally bound, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

 

As used herein:

 

1.1      “Cause” shall mean if Participant engages in conduct that constitutes a
breach of Participant’s duties to Federated as set forth in any code of conduct
adopted by Federated or violates the standards of conduct which Federated
expects of its employees, including, but not limited to: dishonesty, disloyalty,
willful misconduct, gross negligence or conduct which may result in damage to
the professional reputation or capabilities of Federated.

 

1.2      “Federated” shall mean Federated Investors, Inc. or any corporate
parent, affiliate, or direct or indirect subsidiary thereof, or any successor to
Federated, for which Participant performs services, regardless of whether this
Agreement has been expressly assigned to such corporate parent, affiliate, or
direct or indirect subsidiary, or successor.

 

1.3      “Unvested Shares” shall mean all Shares other than Vested Shares.

 

1.4      “Vested Shares” means Shares that have vested in accordance with
Section 3.1, Section 3.2 or Section 3.3.

 

ARTICLE II

Grant of Restricted Stock

 

2.1      Subject to the conditions set forth in Section 2.2 hereof and the other
terms and conditions of this Agreement, the Company hereby grants to Participant
an Award (the “Bonus Shares Award”) of                         
(                    ) shares (the “Shares”) of Class B Common Stock. Of the
Shares,                      (            ) shares of Class B Common Stock (the
“Premium Shares”) are subject to forfeiture to the Company for no consideration
as set forth in Section 3.3 below. Additionally, Unvested Shares are subject to
forfeiture to the Company for no consideration as set forth in Section 3.4
below. At the discretion of the Company, certificates for the Shares may not be
issued. In lieu of certificates, the Company will establish a book entry account
for the Shares in the name of the Participant with the Company’s transfer agent
and registrar for the Class B Common Stock.

 

2.2      Notwithstanding Section 2.1 or any other provision of this Agreement to
the contrary, this Agreement shall become effective only if Participant executes
and delivers to the Company two signed copies of this Agreement by March 23,
2005 time being of the essence.

 

ARTICLE III

Terms of the Award; Vesting; Repurchase

 

3.1      During the continuation of Participant’s employment by Federated, a
portion of the Shares, including the Premium Shares, shall vest in accordance
with the schedule of vesting as follows:



--------------------------------------------------------------------------------

Date

  Portion of Shares Vested   Cumulative Percentage

March 6, 2006

  1/3   33.33%

March 5, 2007

  1/3   66.67%

March 4, 2008

  1/3   100%

 

3.2      In the event of the Retirement, Disability or death of Participant, any
portion of the Shares not then Vested Shares prior to such Retirement,
Disability or death shall become Vested Shares upon such Retirement, Disability
or death.

 

For purposes of this Agreement, “Retirement” shall mean retirement by
Participant at or after attaining age 65 years, or such other age as the Board
Committee may specify from time to time, and “Disability” shall be deemed to
have occurred as of the first day following Participant’s termination of
employment by Federated as a result of a mental or physical condition that
prevents Participant from engaging in the principal duties of his employment
with Federated as determined in accordance with the Rules and Regulations
Establishing Formal Review Procedures under the Stock Incentive Plan.

 

3.3      In the event that Participant’s employment with Federated is
involuntarily terminated by Federated without Cause, any portion of the Shares,
other than the Premium Shares which are Unvested Shares prior to such
termination, shall become Vested Shares upon such termination, and the
Participant shall forfeit and transfer to the Company the Premium Shares which
are Unvested Shares prior to such termination for no consideration.

 

3.4      In the event that Participant’s employment with Federated is terminated
prior to all shares becoming Vested Shares for any reason other than as set
forth in Section 3.2 or Section 3.3 hereof, including termination of
Participant’s employment due to Participant’s voluntary resignation or
termination of Participant for Cause, Participant shall forfeit and transfer to
the Company, for no consideration, any portion of the Shares not then Vested
Shares as of such date of termination.

 

ARTICLE IV

Withholding Taxes; Section 83(b) Election

 

4.1      The Company shall have the authority to withhold, or to require a
Participant to remit to the Company, prior to issuance or delivery of any Shares
or the removal of any stop order or transfer restrictions on the Shares or any
restrictive legends on the Certificates representing the Shares hereunder, an
amount sufficient to satisfy federal, state and local tax withholding
requirements associated with this Bonus Shares Award. Additionally, the Company,
in its sole discretion, shall have the right to withhold from the Participant
Shares with a Fair Market Value (as defined in the Stock Incentive Plan) equal
to the federal, state and local tax withholding requirements associated with
this Bonus Shares Award. For this purpose, Fair Market Value shall be determined
as of the day that the withholding obligation arises.



--------------------------------------------------------------------------------

4.2      The Participant acknowledges that (a) the Participant has been informed
of the availability of making an election in accordance with Section 83(b) of
the Internal Revenue Code of 1986, as amended; (b) that such election must be
filed with the Internal Revenue Service within thirty (30) days of the date of
grant of this Award; and (c) that the Participant is solely responsible for
making such election. Participants who do not make the election under Section
83(b) acknowledge that dividends on the Shares will be treated as compensation
and subject to tax withholding in accordance with the Company’s practices and
policies.

 

ARTICLE V

Restrictions on Transfer

 

5.1      Participant hereby acknowledges that none of the Shares may be sold,
exchanged, assigned, transferred, pledged, hypothecated, gifted or otherwise
disposed of (collectively, “disposed of”) until the Shares have become Vested
Shares and payment of any withholding tax with respect to such Vested Shares has
been made.

 

  Unvested Shares may be transferred to a “family member” as defined in and
pursuant to the terms and conditions set forth in Section A.1.a.5 of the General
Instructions to Form S-8 promulgated under the Securities Act of 1933, as
amended, as such provision may be amended from time to time, on such terms and
conditions as may be determined by the Human Resources Department.

 

5.2      Participant shall not dispose of the Shares acquired, or any portion
thereof, at any time, unless Participant shall comply with the Securities Act of
1933, as amended, and the regulations of the SEC thereunder, any other
applicable securities law, and the terms of this Agreement and the Stock
Incentive Plan. Participant further agrees that the Company may direct its
transfer agent to refuse to register the transfer of any Shares underlying this
Bonus Shares Award which, in the opinion of the Company’s counsel, constitutes a
violation of any applicable securities laws then in effect or the terms of this
Agreement.

 

5.3      Any certificate representing Unvested Shares shall, unless the Board
Committee determines otherwise, bear a legend substantially as follows:

 

“The sale or other transfer of the shares of stock represented by this
certificate is subject to certain restrictions set forth in the Federated
Investors, Inc. Stock Incentive Plan administrative rules adopted pursuant to
such Plan and an Annual Incentive Restricted Stock Award Agreement between the
registered owner and Federated Investors, Inc. A copy of the Plan, such rules
and such agreement may be obtained from the Secretary of Federated Investors,
Inc.”

 

The Participant further acknowledges and understands that the certificates
representing the Shares issued hereunder may bear such additional legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws.

 

Any book entry account for the Unvested Shares will be restricted and subject to
stop orders.



--------------------------------------------------------------------------------

5.4      If certificates representing Unvested Shares are issued, they shall be
retained in custody by the Company. Within a reasonable time after the Unvested
Shares become Vested Shares, all restrictions or stop orders applicable to such
Vested Shares shall be removed and, in the event that certificates have been
issued, legends shall be removed.

 

ARTICLE VI

Miscellaneous

 

6.1      In the event of any change or changes in the outstanding Class B Common
Stock of the Company by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, splitup, combination or exchange of
shares, or any similar change affecting the Class B Common Stock, any of which
takes effect after the grant of this Bonus Shares Award evidenced by this
Agreement, then in any such event the number and kind of shares subject to this
Bonus Shares Award, and any other similar provisions, shall be appropriately
adjusted consistent with such change in such manner as the Board Committee, in
its discretion, may deem equitable to prevent substantial dilution or
enlargement of the rights granted to Participant hereunder. Any adjustment so
made shall be final and binding upon Participant and all other interested
parties.

 

6.2      Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
this Bonus Shares Award may be transferred by will or by the laws of descent and
distribution, the word “Participant” shall be deemed to include such person or
persons.

 

6.3      The Participant shall be entitled to vote the Shares, whether Vested
Shares or Unvested Shares, on all matters presented to the holders of Class B
Common Stock of the Company. The Shares, whether Vested Shares or Unvested
Shares, shall be deemed to be issued and outstanding for all purposes,
including, without limitation, the payment of dividends and distributions and
any determination of any stockholder’s or stockholders’ percentage equity
interest in the Company.

 

6.4      Nothing in this Agreement or the Stock Incentive Plan shall confer upon
Participant any right to continue in the employ of the Company or shall affect
the right of the Company to terminate the employment of Participant with or
without cause.

 

6.5      This Bonus Shares Award received by Participant pursuant to this
Agreement shall not be considered compensation for purposes of any pension or
retirement plan, insurance plan or any other employee benefit plan of the
Company unless otherwise provided in such plan.

 

6.6      Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed or delivered to the party for whom it is intended
at such address as may from time to time be designated by it in a notice mailed
or delivered to the other party as herein provided; provided, however, that
unless and until some other address be so designated, all notices or
communications by Participant to the Company shall be mailed or delivered to the
Secretary of the Company at its office at Federated Investors Tower, 1001
Liberty Avenue,



--------------------------------------------------------------------------------

Pittsburgh, Pennsylvania 15222, and all notices or communications by the Company
to Participant may be given to Participant personally or may be mailed to him.

 

6.7      This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the Commonwealth of Pennsylvania.

 

6.8      The Bonus Shares Award shall be subject to the terms and conditions set
forth in the Stock Incentive Plan, and in the event of any conflict between the
provisions of this Agreement and those of the Stock Incentive Plan, the Stock
Incentive Plan provisions shall govern.

 

6.9      This Agreement will be binding upon and inure to the benefit of
Participant’s heirs and representatives and the assigns and successors of the
Company and may be assigned by the Company to any third party, but neither this
Agreement nor any rights hereunder will be assignable or otherwise subject to
hypothecation by Participant.

 

6.10      Except as stated hereafter, this Agreement represents the entire
agreement of the parties with respect to the subject matter hereof. To the
extent Participant has entered into an agreement with Federated that contains
provisions pertaining to non-competition or non-solicitation of clients,
non-solicitation or non-hiring of employees and/or non-disclosure or non-use of
confidential information, the terms of this Agreement shall not supersede, but
shall be in addition to, any other such agreement. The Agreement may be amended
or terminated at any time by written agreement of the parties hereto.
Notwithstanding the foregoing or any provision of this Agreement to the
contrary, the Company may at any time (without the consent of the Participant)
modify, amend or terminate any or all of the provisions of this Agreement to the
extent necessary to conform the provisions of the Agreement with Section 409A of
the Code regardless of whether such modification, amendment, or termination of
such provisions shall adversely affect the rights of the Participant hereunder.

 

6.11      Whenever possible, each provision in this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement will be held to be prohibited by or
invalid under applicable law, then (a) such provisions will be deemed amended to
accomplish the objectives of the provisions as originally written to the fullest
extent permitted by law and (b) all other provisions of this Agreement will
remain in full force and effect. If any benefit provided under this Agreement is
subject to the provisions of Section 409A of the Code and the regulations issued
thereunder, the provisions of the Agreement shall be administered, interpreted
and construed in a manner necessary to comply with Section 409A and the
regulations issued thereunder (or disregarded to the extent such provision
cannot be so administered, interpreted, or construed.)

 

6.12      Any dispute or litigation arising out of or relating to this Agreement
will be resolved in the courts of Allegheny County or the Western District of
Pennsylvania and Participant hereby consents to jurisdiction in Pennsylvania.



--------------------------------------------------------------------------------

6.13      No rule of strict construction will be implied against the Company, or
any other person in the interpretation of any of the terms of this Agreement or
any rule or procedure established by the Board Committee.

 

6.14      Participant agrees, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements that may be required by the Company to implement the provisions and
purposes of this Agreement.

 

6.15      The Participant hereby grants to the Company a power of attorney and
declares that the Company shall be the attorney-in-fact to act for and on behalf
of the Participant, to act in his name, place and stead, in connection with any
and all transfers of Shares, whether Vested Shares or Unvested Shares, to the
Company pursuant to this Agreement, including pursuant to Sections 3.3 and 3.4
hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

FEDERATED INVESTORS. INC. By______________________________
________________________________ (Title) PARTICIPANT
________________________________